DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim Objections
The claims are objected to because of the following informalities:
Independent claims should being with “A” or ”An” and the claims depending therefrom should begin with “The”.
Appropriate correction is required.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jager et al. (“Jager”)(US 2017/0245437).
Jager (fig. 1-12) teaches a universal belted chain comprising:
 (re: claim 1)  a first belt (2 ) having a first upper surface and a first lower surface, wherein the first lower surface has a first channel (near 4) formed therein (fig. 1-4; para. 26-27 teaching “gap” on lower surface that can be regarded as a channel); 
a second belt having a second upper surface and a second lower surface, wherein the second lower surface has a second channel formed therein (para. 24 teaching that rod belt 1 comprises two parallel belts 2 with only one side illustrated, wherein Examiner regards the 
a first rod (5);
a first fastener(15) that attaches the first rod to the first upper surface by extending the first fastener through the first belt, wherein an end of the first fastener opposite the first rod is recessed in the first channel with respect to the first lower surface (fig. 4; para. 24, 28-29); and
 a second fastener that attaches the first rod to the second upper surface by extending the second fastener through the second belt, wherein an end of the second fastener opposite the first rod is recessed in the second channel with respect to the second lower surface (Id.); 
(re: claim 2) a second rod; 
a third fastener that attaches the second rod to the first upper surface by extending the third fastener through the first belt,
 wherein an end of the third fastener opposite the second rod is recessed in the first channel with respect to the first lower surface; and
 a fourth fastener that attaches the second rod to the second upper surface by extending the fourth fastener through the second belt,
 wherein an end of the fourth fastener opposite the second rod is recessed in the second channel with respect to the second lower surface and wherein there is a first spacing between the first rod and the second rod (fig. 1, 4);
(re: claim 3) wherein the first belt has a plurality of first apertures formed therein that each intersect the first channel and wherein the second belt has a plurality of second apertures formed therein that each intersect the second channel (Id.);
(re: claim 4) wherein a distance between adjacent apertures in the plurality of first apertures and the plurality of second apertures is approximately equal (Id.); 
(re: claim 5) wherein the first belt and the second belt both have a first side edge and a second side edge that is opposite the first side edge and wherein the first channel is 
(re: claim 6) a mounting plate (14) that is recessed in the first channel, wherein the first fastener extends through the mounting plate when the first rod is attached to the first belt (fig. 4); 
(re: claim 7) wherein the mounting plate has a length that is approximately equal to a width of the first channel (Id.);
(re: claim 8) wherein the first rod has a first end and a second end that is opposite the first end, wherein the first end is attached to the first belt and wherein the second end is attached to the second belt (fig. 1, para. 24);
(re: claim 9) wherein the first fastener and the second fastener are each a rivet (para. 29).
(re: claims 10-13) The claimed features have already been cited above in the citations to the claim 1-9 features.
(re: claims 14-20)  The claimed method steps are performed in the normal configuration and use of the device cited above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 23, 2021